895 So.2d 529 (2005)
James DRAGO, Appellant,
v.
Elizabeth DRAGO, Appellee.
No. 4D04-988.
District Court of Appeal of Florida, Fourth District.
March 9, 2005.
James P. Drago, Boca Raton, pro se.
Elizabeth Drago, Coral Springs, pro se.
PER CURIAM.
The former husband petitioned for a writ of certiorari concerning an order modifying visitation rights and awarding attorney's fees. We previously redesignated this petition as an appeal from a non-final order under Fla. R.App. 9.130(a)(3)(C)(iii). We affirm the order in all respects, except the award of attorney's fees.
In its order, the trial court held the former husband "responsible in the entirety with respect to all legal fees incurred" by the former wife. The court further ordered the former husband to contact the former wife's counsel within seven days regarding payment. The order does not, however, determine the amount of fees, and further fails to contain the requisite findings concerning the parties' needs and ability to pay. See Winkelman v. Toll, 632 So.2d 130 (Fla. 4th DCA 1994); Rosen v. Rosen, 696 So.2d 697 (Fla.1997). We therefore affirm the order regarding visitation rights, but dismiss that part of the appeal relating to attorney's fees as premature.
STEVENSON, TAYLOR and MAY, JJ., concur.